9 F.3d 115
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Plaintiff-Appellee,v.Harold Wright GREENWOOD, Jr., Defendant,$[$          ]American Casualty Company of Reading, Pennsylvania, Appellant.
No. 92-3646MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 8, 1993.Filed:  November 17, 1993.

Before FAGG, WOLLMAN, Circuit Judges, and VIETOR,* District Judge.
PER CURIAM.


1
American Casualty Company of Reading, Pennsylvania appeals the June 3, 1992 order of the district court.  In the circumstance, the district court's order is not a final appealable order within the meaning of 28 U.S.C. Sec. 1291.  Accordingly, this appeal is dismissed for lack of a final order.



*
 The HONORABLE HAROLD D. VIETOR, United States District Judge for the Southern District of Iowa, sitting by designation